Citation Nr: 0428015	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  97-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for lumbosacral strain, to 
include as secondary to a service-connected disorder.

Entitlement to an increased rating for bilateral pes planus 
with a history of plantar fascitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1969 to August 
1971 and from October 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and August 2000 
decisions by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The February 1997 
decision continued a 10 percent disability rating for a 
bilateral foot disorder.  The August 2000 decision, in 
pertinent part, denied service connection for PTSD and for 
lumbosacral strain.

The Board remanded the claims for further development in 
December 1998 and August 2001.  Included in the August 2001 
remand were instructions to undertake any further development 
actions required under the Veterans Claims Assistance Act of 
2000.  Such development has not been undertaken in this case.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 1998.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's 
duty to notify and assist has been significantly expanded in 
the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).  To date, the veteran has not been 
issued the proper notice required by the VCAA.

Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of 
the evidence and information 
necessary to substantiate his claims 
and inform him whether he or the VA 
bears the burden of producing or 
obtaining that evidence or 
information, and of the appropriate 
time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103 (a) and (b) (West 
2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Review the claims file and ensure 
that no other notification or 
development action, in addition to 
that directed above, is required by 
the VCAA.  If further action is 
required, undertake it before further 
adjudication of the claims.

3.  Readjudicate the veteran's claims 
on appeal, with application of the 
appropriate laws and regulations and 
consideration of any additional 
information obtained.

4.  If the decision with respect to 
any of the claims remains adverse to 
the veteran, he should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded a reasonable 
period of time within which to 
respond.  The SSOC should include 
citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), and 3.159(a) (2003).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




